Citation Nr: 1539566	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cervical spine strain.

2.  Entitlement to service connection for migraine headaches, including as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression).  

3.  Entitlement to increases in the ratings for major depressive disorder, currently assigned "staged" ratings of 30 percent prior to January 22, 2015, and 70 percent from that date.

4.  Entitlement to a rating in excess of 10 percent for left ankle sprain with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to September 2003.  These matters are before the Board of Veterans' Appeals on appeal from January 2010, February 2011, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The January 2010 rating decision granted service connection for depressive disorder (also claimed as anxiety and depression) and assigned a 30 percent rating effective July 21, 2008 (date of claim), increased the rating for the service-connected left ankle sprain with mild DJD to 10 percent effective July 21, 2008, and denied service connection for cervical spine strain.  

The February 2011 rating decision denied the claim of entitlement to service connection for headaches as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression).  This claim was previously denied by a final January 2005 rating decision.  Subsequent to that determination, however, additional relevant service records were secured.  Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claim for service connection for migraine headaches, including as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression) will be reviewed de novo.  Moreover, the Board construes the Veteran's inclusion of headaches in an August 2011 list of issues that VA decided incorrectly as a timely notice of disagreement (NOD) with the February 2011 rating decision that denied service connection for headaches as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression).  The RO has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In May 2014 the Board remanded the matters of entitlement to service connection for cervical spine strain, and the increased rating claims for depressive disorder and left ankle sprain with DJD for further development.

An interim February 2015 rating decision increased the rating for depressive disorder to 70 percent effective January 22, 2015.  The issue is characterized to reflect that "staged" ratings are now assigned, and that each stage is on appeal.  Although an increased rating has been awarded, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that it will have full jurisdiction in the matter of entitlement to service connection for headaches as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression) only if the Veteran perfects an appeal as to the matter by timely filing a substantive appeal after an SOC is issued.

In May 2012, August 2013 and April 2015 the Veteran's representative, in his behalf, forwarded additional evidence to the Board and waived the right to have the additional evidence initially considered by the agency of original jurisdiction (AOJ).

The issues of entitlement to service connection for cervical spine strain and headaches as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression) are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 30, 2010, the Veteran's depressive disorder was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown.

2.  It is reasonably shown that from June 30, 2010 (but no earlier), the Veteran's depressive disorder was manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; however, at no time has the disorder been manifested by symptoms productive of total occupational and social impairment.

3.  The Veteran's left ankle sprain with DJD, is manifested by no more than moderate limitation of motion (dorsiflexion of 5 degrees and plantar flexion of 35 degrees).  


CONCLUSIONS OF LAW

1.  Prior to June 30, 2010, a rating in excess of 30 percent is not warranted for the Veteran's depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code (Code) 9434 (2015).

2.  From June 30, 2010, a 70 percent, but no higher, rating is warranted for the Veteran's depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Code 9434 (2015).

3.  The criteria for a rating in excess of 10 percent for left ankle sprain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Codes 5299-5271 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Regarding the increase rating claim for depressive disorder, that appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for depressive disorder, no additional notice is required regarding this downstream element of the service connection claim for lumbar spine disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veteran's Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement).

With respect to the increase rating claim for left ankle disability, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The record reflects that the Veteran was mailed a letter in June 2009 providing him with appropriate notice, including with respect to the disability rating and effective date elements of his claim and of the respective duties of VA and the claimant in obtaining evidence.  The claim was subsequently readjudicated, most recently in a February 2015 supplemental statement of the case (SSOC).

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA treatment notes have been obtained, and the Veteran has been afforded VA examinations during the course of this appeal, in July 2009 and February 2015.  As discussed in more detail below, the Board finds the examination reports adequate for adjudication purposes (for the matters decided herein).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted, in May 2014, the Board remanded these matters for additional development.  The Board finds that the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Since the Veteran's claim for an increased disability rating for depressive disorder arises from his disagreement with the initial rating assigned after service connection was granted, discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased rating of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability rating where the disability in question had just been service connected.  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court held that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court also later extended this practice even to increased-rating claims that do not involve initial ratings, as with here, the claim for an increased disability rating for left ankle sprain with DJD.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in a diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Depressive Disorder

Depressive disorder is evaluated under 38 C.F.R. § 4.130, Code 9434.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from depressive disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Code 9434.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of depressive disorder must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  VA has implemented DSM-V.  The Secretary of the VA has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in March 2012.  Hence, this claim is governed by DSM-IV.

Under the General Rating Formula, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for depressive disorder if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.  

The Veteran was granted service-connected for depressive disorder (also claimed as anxiety and depression) with a 30 percent rating effective July 21, 2008 (the date of claim); the Board remanded the matter in May 2014 and based on the evidence of record (described below), the rating was increased to 70 percent effective January 22, 2015.  

VA mental health treatment records covering the period from December 2008 to April 2009 show essentially that the Veteran was diagnosed with depression under Axis I.  During this treatment period he reported he was unable to sleep due to pain in his knee, shoulder and back.  He reported increased irritability, decreased interest, and frustration at not being able to move the way he used to.  VA physician noted the Veteran was visibly upset because he was only 33 years old and may not be able to play with any children he may have in the future; he was a newlywed.  He had used all of his leave from work because he had been taking time off due to pain and depression.  He reported his situation was causing difficulty in his marriage.  During the evaluation he was tearful when addressing his fears and the marital/social problems associated with chronic pain.  He reported feeling depressed about 3 to 4 days a week (down from every day); his good days are not as good as they had been.  He expressed concerned that he sometimes has thoughts of harming himself, but denied any plan or intent; but when he lies awake in bed at night with pain, he has thoughts pertaining to why he suffers from the pain.  He stated that he started drinking to help manage the pain.  He claimed to only drink during the week when he goes to work and has to sit all day.  On mental status evaluation, he was alert and oriented.  His appearance/behavior was reasonable and cooperative.  His speech was a normal rate and rhythm.  His mood was depressed and tearful.  His affect was congruent with his mood.  He did not have perceptual disturbance.  His thought process was normal and coherent.  There was no unusual thought content.  He had good insight and fair judgment.  

On July 2009 VA mental disorders examination, the Veteran reported that as a result of problems with his ankle, knee, back and shoulder (sustained in a motor vehicle accident in service in 2001) he is quickly aggravated and often feels depressed and stressed due to his pain, and has additional stressors of having planned with his wife to have children this year, but feels it needed to be put on hold due to him feeling incapable of playing with his kids due to pain.  He also noted having problems at work.  He used all of his sick days and fears losing his job due to his absences, which are due to pain issues.  He reported having difficulty with sleep secondary to pain.  He tosses and turns and sleeps about 4 hours at night.  He feels good in the morning, but by noon he "physically shuts down."  He has limited his socialization; he does not want to go out with his wife.  He does not want to do anything due to his pain.  He is unable to play basketball like he used to (played daily) due to the pain.  He stated he has difficulty with concentration, especially after noon.  He cannot remember anything.  He was attempting to take a walk with his wife about 3 weeks ago, but felt it made the pain worse.  He has gained 15 to 20 pounds in the past year.  He has to be reminded about basic hygiene issues.  He denied suicidal and homicidal ideations, but stated he thinks about self-harm by taking pills, or drinking alcohol, but would not due to religious beliefs.  He is able to talk with his wife about his thoughts.  He is "antsy" at night, and has panic attacks that occur about 2 times a month, the last being over one month prior.  He stated that over the past 6 months the panic attacks have decreased in frequency.  He described feelings of suffocation, and as if the house is too small, not wanting to deal with anyone, and crying.  This is often triggered when his wife comes home and finds him lying down with his TENS unit on his back.  He denied audio and visual hallucinations, and symptoms of mania and posttraumatic stress disorder.  He denied suicide attempts, physical aggression towards others, but did state that he hits the dashboard of a car at times when he is aggravated.  He was drinking about 3 "rum and cokes" on a nightly basis for six months but stopped drinking about 3 months ago after a discussion with his doctor.  He has been married for one year, and described the relationship as "it was really good;" but the last 6 months has been "really really difficult."  He described his personality as being quiet, he says his wife says he is rude.  He does not talk to people.  He is afraid he is going to lose his job.  He has no more sick days left.  He has a couple of friends that he used to socialize with, but does not anymore because they do not sit down and talk; "they do stuff."  He talks with his friends once every couple of weeks (by phone) if he is feeling good.  He has a close relationship with his father; they use to play sports together.  

On mental status examination, he was casually dressed, well developed and well nourished; he appeared, however, to be unshaven at the time of the examination.  His eye contact was poor.  His speech was a normal rate, tone and volume.  He had slight psychomotor slowing and he walked with a limp.  His thoughts were logical and coherent, sometimes with apparent mental slowing.  He denied suicidal and homicidal ideations.  He did not have audio or visual hallucinations, and there was no evidence of psychosis.  His mood was described as "my brain is like really tired; I can't think".  His affect was dysthymic, blunted, and close to tears when discussing his altered plans for children and the reasons for it.  The diagnoses under Axis I was depression not otherwise specified; pain disorder associated with both psychological factors and a general medical condition.  His GAF was 55.

In sum, the examiner noted that the Veteran reported the onset of pain during his military service with two distinct periods of exacerbation (once after a motor vehicle accident and since starting his current job).  As a result of his pain, he described symptoms that qualified him for a diagnosis of depression not otherwise specified difficulty.  Review of the Veteran's record shows he consistently complained of pain and identified pain as a major cause of his depression.  In some meetings the Veteran consistently discussed his pain and how he feels it has affected his life.  It was the opinion of the VA examiner that the Veteran's depression was most likely caused by or a result of pain-related to his service-connected disabilities.  He was also diagnosed with pain disorder associated with both psychological factors and a general medical condition as he identifies several anatomical sites as the predominant focus of clinical attention, and noted that his pain caused clinically significant impairment in social, and occupational situations.  The examiner recommended the Veteran continue his abstinence from alcohol.  

A June 30, 2010 VA mental health initial evaluation note, shows the Veteran was referred because of panic attacks.  He had suicidal ideations; stating "I don't want to be here" at least 3 times a week.  He admitted to 2 suicide attempts in the past 2 months by carbon monoxide poisoning with his car in the garage.  Both times he sat in his car after starting it, with the garage door closed, in an attempt to end his life.  The first time, his wife found him after noticing that she had not heard the garage open when he was leaving for work.  They argued and he ended up taking time off from work instead.  The next time, he stated that he was alone in his garage with the car running for about 5 minutes, when he decided that he should just go to work.  Both times, he says he started the car with the intent to harm himself.  He complained of increased problems sleeping (average 2 to 3 hours with initial insomnia); diminished interest in all pleasurable activities, increased marital problems, deep regret for joining the military, problems with energy, impaired concentration and forgetfulness, increased appetite (increase of 20 pounds in 3 to 4 months), irritability, and panic attacks (described as feeling like walls are crashing down, wanting to escape, cannot breathe, and agitation).  He stated he feels paranoid at work.  His "boss" "brings out the worst in him," and he has had to take breaks to keep from "going off on him."  He drinks about 2 drinks or 2 beers daily.  He reported having increased marital problems.  He feels "overwhelmed" at work; despite coming in early and staying late, he is still falling behind in his assigned tasks.  

On mental status evaluation, he was alert and oriented, but visibly tired.  His appearance/behavior was reasonable, cooperative and appropriate.  His speech was a normal rate and rhythm.  His mood was depressed.  The affect was congruent with his mood.  There were no perceptual disturbance.  His thought process was normal and coherent.  There was no unusual thought content.  His insight and judgment were fair.  He had suicidal ideations about 3 times a week, with the last time being 5 days prior.  He admitted to not feeling like he wants to be here.  He reported two occasions in the last two months where he had intent and plan to harm self, but did not complete the acts.  The diagnosis under Axis I was major depressive disorder.  

A July 2010 VA mental status outpatient treatment report reveals the Veteran was appropriately dressed and neatly groomed.  He was distractible, had a short attention span and poor concentration.  He reported problems with immediate and recent memory.  He stated he forgets things day to day and it is frustrating for him.  For example, when he goes to the grocery store he forgets what he was going to buy.  He was oriented to person, place, time and situation.  He was cooperative and open.  His speech was linear and coherent.  His mood was noted as "O.K. today[.]"  His affect was appropriate.  Neurovegitative signs of depression were noted as "Initial onset insomnia, Middle onset insomnia, Reduced interests, Reduced energy, Reduced concentration, Thoughts of death/dying, Agitation, Anhedonia, Other: Increase in appetite[.]"  His thought process and content were relevant.  His judgment was within normal limits and his insight was good/fair.  He had one or two panic attacks over the past week.  He has been having them about once a week recently for about the past two months.  He was experiencing job stress, dry mouth from medication, and headaches at times.  He stated he had feelings of sadness/depression for a few hours at a time.  He denied suicidal thoughts, but does have general thoughts of death/dying.  There were no homicidal thoughts, but he does get frustrated with others at times.  He had some paranoia about his "boss" - feels like he is out to get him at times.  The diagnoses under Axis I was major depressive disorder, recurrent, and anxiety disorder, not otherwise specified. 

In a July 2010 VA mental suicide high risk follow-up note, he reported having conflict at work with his supervisor.  He complained of poor sleep.  He had good interest in video games/sports, and enjoys playing only if he wins.  If he does not win, he gets agitated, and violent.  He stated he broke some glasses a week ago due to anger issues, marital conflict, and not going to church.  He had poor energy; he arrives at work late, having to force himself to get up and go to work.  He reported poor concentration, occasional guilt, isolation and increased appetite.  He denied acute suicidal and homicidal ideations, audio and visual hallucinations, and drugs.  He complained of feeling depressed because of his medical problems, which he described as pain (knee, ankle, back, shoulder secondary to a 2001 motor vehicle accident), erectile dysfunction (but has desire), gastrointestinal distress (nausea/vomiting).  He drinks alcohol daily; he denied withdrawal, legal, family, and work conflict secondary to alcohol use.  

On mental status examination he was clean, calm and cooperative.  There were no psychomotor agitation, retardation or abnormal involuntary movements.  He was engaging, pleasant, concerned, well-nourished and well groomed.  He had good eye contact.  His speech was fluent.  His mood was the "same".  His affect was congruent.  His thought processes were goal directed.  His thought content was negative for acute delusions, suicide and homicide ideations, audio and visual hallucination, and paranoia.  He was oriented times 3.  He was unable to spell "world" and recite the months of the year backwards.  He was 3/3 for immediate memory and 0/3 for recall.  His cognitive functions were intact.  His insight and judgment were adequate for outpatient care.  The diagnoses under Axis I were major depression, chronic without psychosis, rule out factitious disorder, rule out somatoform disorder (normal knee films, normal MRI of thoracic and lumbar spine).  Chronic mental and medical illness, employment, recent suicide attempt, marital concerns, and alcohol use were noted under Axis IV.  His GAF score was 52.  

In an August 2010 mental health suicide high risk follow-up note, the Veteran reported he believes his medications are helping, but he continued to experience attention/concentration and memory problems.  He denied any suicidal thoughts.  He wants to avoid others when possible; he argues with his wife frequently.  He had a panic attack a week ago at work; his breathing became shallow and quick, his heart began to pound hard, he experienced fear, and had to go to the bathroom to be by himself.

An October 2010 VA mental health psychiatry progress note shows the Veteran continued to feel depressed and had passive suicidal thoughts.  The provider noted the Veteran's most severe symptoms were feeling like a failure as a person, does not get pleasure out of anything he used to enjoy, feels like he is being punished, has trouble making decisions, has no energy, has difficulty with concentration, and feels sleepy during the day.  He was also concerned about his job because his work production was effected by his depression.  On mental status evaluation his mood was dysphoric, affect appropriate, he was anxious, his speech was normal and articulate, and he was well-groomed.  His thought process was linear and coherent.  His thought content was anxious with depressive thinking.  He focused on chronic pain in his back and knees.  His insight and judgment were within normal limits.  His focus and concentration were poor.  He had no homicidal ideations or audio or visual hallucinations.  

An October 2010 mental health suicide high risk discharge report, notes factors that led to the Veteran's suicide attempt, which were being overwhelmed at work, his pain and his relationship with his wife.  He attempted suicide by starting his car in his closed garage.  His wife thwarted the first attempt when she came into the garage.  He interrupted his own second attempt by opening his garage to go to work after he talked himself out of sitting in the car longer than 5 minutes.  Following an evaluation, he had not voiced any plan or intent to act on any suicidal thoughts of an extended period.  He reported ongoing depression and suicidal thoughts at times, but no plan and no intent.

In an August 2013 document requesting medical leave under The Family and Medical Leave Act (FMLA) the health care provider, who completed the form, noted the Veteran had diagnoses of major depressive disorder, recurrent (severe) and anxiety disorder not otherwise specified.  He noted that the Veteran symptoms were depressed mood, anhedonia, poor appetite, low energy level, insomnia, poor concentration and irritability.  It was noted that his condition will cause episodic flare-ups periodically preventing him from performing his job functions.  Further, it was noted that at times the Veteran will experience depressed mood, anhedonia, and lack of sleep, which may impair his ability to work (approximately 3 times per month for 8 hours per day per episode).  In addition, it was noted that he had panic-like episodes and intermittent suicidal ideation.  

In a May 2014 VA mental health psychology progress note, the Veteran reported that his depressive symptoms escalated over the past several weeks, which he attributed to his son playing baseball and his subsequent frustration that his pain issues prevent him from being more involved in his son's sport.  He reported continued stress and irritability at work, as well as tension in his marriage.  He stated, "I feel like my life is crumbling."  He indicated that he had consumed alcohol "every other day" approximately 3 to 4 drinks in the evening.  He reported frequent absences at work for the past month.  He reported that his depressive symptoms led to a suicide attempt earlier in the month.  He could not remember the date or time of day, whether he had consumed alcohol, or any triggering thoughts or events.  His attempt involved sitting in his running car in the garage.  He believes he "blacked out" and reported that he woke up feeling confused.  

On mental status observations, he was casually dressed and groomed.  His attention and concentration were fair.  His memory was within normal limits.  He was oriented times 4.  His speech was clear and coherent.  He had good eye contact.  His psychomotor activity was within normal limits.  His mood was dysphoric, and his affect was mood congruent.  His thought processes an content were relevant.  He denied any current suicidal and homicidal ideations.  His judgment and insight were fair.  The assessments were major depressive disorder, recurrent, severe with psychotic features, anxiety disorder not otherwise specified and insomnia.  

At an August 2014 VA mental health outpatient visit the Veteran reported improvement in sleep.  He felt rested in the morning and less depressed.  He stated that he continues to experience transient periodic suicidal ideation with no intent or plan.  He continued to complain of pain, which was constant.  He reported limited symptom panic attacks, one to two times per month, which is less frequent than the 3 to 4 times per week.  He reported infrequent but continued alcohol use, one to 2 times per week.  On mental status examination, he was attentive, alert and cooperative.  His speech was fluent and goal directed.  His speech was not pressured.  Eye contact was present and improved.  He was neatly dressed and groomed.  His psychomotor activity was unremarkable.  His mood was less depressed.  His affect was congruent with mood and more reactive with some smiling.  There was no evidence of and no expressed current suicidal or homicidal ideation or intent.  There was no evidence of delusions or hallucinations.  His thought processes were logical, coherent and goal directed.  His insight was fair, and judgment was adequate.  Impulse control was maintained.  He was oriented times 4 and cognitive functioning was grossly intact.  The diagnoses was major depressive disorder, recurrent, mild improvement, anxiety disorder, not otherwise specified, insomnia, improving, and alcohol abuse, worsening.  

In a September 2014 VA mental health psychology progress note, it was reported that the Veteran presented to a VA Medical Center in May 2014 reporting a suicide attempt by carbon dioxide poisoning.  He reported two previous attempts by the same method.  At this current visit, the Veteran indicated that he continued to have fleeting thoughts of suicide.  He felt better able to manage and redirect such thoughts and has not engaged in any self-injurious suicidal acts since his initial report in May 2014.  He reported that he continues to experience depressive symptoms.  He provided an update on his work related stress and home life.  He was making an effort to go to work (he recognizes that being home and isolated is a risk factor).  He was taking his medications as prescribed and was actively seeking support from his father as needed.  He reported ongoing marital tension with his wife.  His son is playing soccer again this fall, and ways to avoid that becoming a trigger for his depression were explored.  On mental status observation, he was professionally dressed and groomed.  His attention and concentration were fair.  His memory was within normal limits.  He was oriented times 4.  His speech was clear and coherent.  He had good eye contact.  His mood was dysthymic, and his affect was mood congruent.  His thought process and content were relevant.  He denied suicidal and homicidal ideations.  His judgment and insight were fair.  The assessment was major depressive disorder, recurrent, severe with psychotic features, and anxiety disorder not otherwise specified, and insomnia. 

On January 2015 VA mental disorders examination, the Veteran was diagnosed with major depressive disorder with anxious distress and panic attacks, recurrent, moderate, and alcohol use disorder, mild.  He reported having a good relationship with his father and stepmother; and an "OK" relationship with each of his siblings.  He reported having lost contact with some friends within the last 5 to 6 years.  He denied having a relationship with his wife of 6 years.  His relationship with his children is lacking and is not where he wants it to be.  He does not want to be bothered with anyone the majority of the time, and this impacts the potential relationship that he could have with his children.  He reported that in his leisure time he sits at home and drink alcohol or rest in his bed.  He reported that his problematic consumption of alcohol began in 2008/2009 when he was drinking 2 to 3 alcoholic beverages a day 4 to5 times a week.  His alcohol consumption and panic attacks were interfering with his ability to keep up with the demand of processing claims at work.  In his current job, he often has to walk out during the duty day (due to panic attacks) or call out (due to depression, lack of sleep).  He has received verbal warnings from his employer for not coming to work and not completing assigned tasks.  He has received performance write-ups for not completing tasks within assigned time frames and not showing up to work.  He fears he will soon lose his job due to productivity problems and absences.  He also reported concerns about "being able to do my job."  

He reported currently experiencing sad/depressed mood nearly every day, crying spells, limited to no motivation/interest in doing things, irritability, chronic sleep difficulties in association with his pain, worry/fears of losing his job due to productivity issues/not being present, increased guilt in association with not interacting with his family, poor concentration in association with his pain and depression, diminished appetite, and suicidal ideations. 

In addition, the following symptoms were noted, depressed mood, anxiety, panic attacks (more than once a week), chronic sleep impairment, impairment of short- and long-term memory (e.g., retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, difficult in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  On mental status examination, he was oriented times 4, alert and attentive.  He was appropriately dressed/groomed with good hygiene.  He was cooperative but reserved.  He was tearful at multiple points throughout the evaluation.  His speech was a normal rate, tone, and prosody.  He had good eye contact.  His thought process was linear, goal-directed, and relevant.  There was no unusual thought content; it was relevant.  His insight and judgment were fair.  His mood was depressed and his affect was congruent with mood, full range observed at various points during the examination.  He denied current suicidal and homicidal ideation.  He acknowledged a history of suicidal ideations.  He had no plan or intent, with the most recent suicidal ideation approximately 6 weeks ago (described as fleeting thoughts of not wanting "to be here").  He denied a history of homicidal ideations.  He sleeps 4 to 5 hours; he has problems with staying asleep.  His interest level has decreased.  He experiences increased guilt about how he treats his children and his marriage.  He has low energy and poor concentration.  

The examiner noted that on the basis of the current diagnostic interview and review of available mental health records, the Veteran is diagnosed with major depressive disorder with anxious distress and panic attacks, recurrent, moderate.  His depression is characterized as "with Anxious Distress" since he reports experiencing increased anxiety (e.g., increased irritability/anger, powerlessness, fear/worry about his future) in association with his depression.  His depression is also characterized as "with Panic Attacks" since he reports experiencing regular surges of anxiety (e.g., panic attacks) involving fears of losing control, derealization, sensations of shortness of breath, sweating, and chest discomfort multiple times a week requiring him to remove himself from his current environment to calm down.  His panic symptoms did not meet full criteria for panic disorder, which was why that diagnosis was not applied.  

He is also currently diagnosed with alcohol use disorder.  His current alcohol use symptomatology includes: 3 to 4 alcoholic beverages per day 3 to 4 times per week, cravings, consumption of alcohol over longer periods than intended and continued alcohol use despite exacerbation of psychological symptoms.  Despite his reports that he had terminated his alcohol consumption several days prior to the current examination, the lapse in time was not sufficient enough to consider his alcohol use disorder in early remission.  Review of his VA mental health records indicate that he was experiencing symptoms of psychosis.  He did not report/endorse experiencing any psychotic symptoms to the examiner nor did he evidence any other forms of thought disorder.  As such, the "with psychotic features" was not applied to his major depressive disorder diagnosis.  His VA mental health records also indicate a diagnosis of insomnia disorder.  This condition was not diagnosed as part of the current examination given that his sleep disturbance is a symptom of his depression and pain issues, and as such is not given its own separate diagnosis.  

At present, the Veteran appears to evidence a "MODERATE" level of both occupational and social impairment when both his mental health and physical concerns are taken into account.  As documented in his previous VA mental health examination, the examiner stated that "the veteran's depression is most likely caused by or a result of his pain."  Consistent with former statements made by the Veteran's mental health providers, the examiner opined that the Veteran's current service-connected major depressive disorder with anxious distress and panic attacks is secondary to his pain/medical issues and the associated physical limitations.  It was also the opinion of the examiner that his alcohol use disorder is secondary to his major depressive disorder (and pain issues) given the time period he reports it developing as well as how it corresponds with his overall distress levels.  The examiner noted that the Veteran's alcohol use disorder seemed to be connected to his service-connected disabilities (major depressive disorder and physical issues); however, alcohol use disorders primarily reflect behavioral misconduct and are not subject to VA disability compensation.  

The Board notes that the Veteran's alcohol use disorder seems to be connected to his service-connected depressive disorder.  But to the extent his depressive disorder symptoms cannot be distinguished from other psychiatric diagnoses (alcohol use disorder) (see January 2015 VA examination where the examiner noted that for the level of occupational and social impairment experienced by the Veteran, it is not possible to differentiate what portion of the occupational and social impairment is caused by each mental disorder because the Veteran reports alcohol use disorder which can exacerbate depression/anxious distress symptoms), the Board will consider the symptoms in question as part and parcel of his service-connected depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  

Addressing the staged ratings assigned for the Veteran's depressive disorder in turn, the Board notes that the VA treatment record (December 2008 to April 2009) and the July 2009 VA examination, provide overall evidence against a rating in excess of 30 percent prior to June 30, 2010, as they do not show that symptoms of his depressive disorder produced occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for the next higher, 50 percent, rating.  He did not display, for example, flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examination from that time revealed no impairment of thought processes or content.  Consequently, a schedular rating in excess of 30 percent prior to June 30, 2010 is not warranted.  The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity, which simply was not shown prior to June 30, 2010.

For the period of time from June 30, 2010, the Board finds that the Veteran, his treating mental health providers, and VA examiners have reported an exacerbation of depressive disorder symptoms to a degree consistent with occupational and social impairment with deficiencies in most areas.  The symptoms during this time period, as demonstrated on June 30, 2010 VA mental health initial evaluation note, which includes his report of having had suicidal ideations about 3 times a week, with his last time being 5 days prior to that mental health clinic visit; he stated "I don't want to be here[.]"  He also reported two occasions in the last two months where he had intent and plan to harm self, but did not complete the acts.  He complained of increased problems sleeping, diminished interest in all pleasurable activities, increased marital problems, impaired concentration and forgetfulness, irritability, and panic attacks.  In July 2010 he reported having had one or two panic attacks within a week, and had been having them about once a week for about the past two months.  He expressed that he was paranoid at work.  He had to take breaks to keep from "going off" on his supervisor.  He was drinking alcohol daily.  His mood was depressed, and his affect was congruent with his mood.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health providers and observations by VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9434, the Board finds that such rating is warranted from June 30, 2010.  [The Board notes that a 70 percent rating for depressive disorder has already been awarded for the period from January 22, 2015.]  

A higher, 100 percent rating, is not warranted for the period from June 30, 2010, as the reports of the VA examinations, treatment records, and lay statement, overall, do not show the Veteran's depressive disorder at any time have been of such severity as to warrant a schedular 100 percent rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations consistently show appropriate thought processes and appropriate behavior.  There were no reports of persistent delusions or hallucinations.  While the observations by the VA examiners suggest and treatment providers suggest that the Veteran's social relationships were increasingly limiting (including the relationship with his wife), and occupationally he experiences significant impairments with productivity (including absenteeism), such impairments are clearly encompassed by the criteria for a 70 percent rating.  Further, the Veteran has been employed during the appeal period.  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, a 100 percent rating for depressive disorder is not warranted at any time. 

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 30 percent prior to June 30, 2010; or an award for a rating in excess of 70 percent from that date.  The symptoms and levels of impairment represented by the various GAF scores are consistent with the criteria for the staged ratings now assigned (including by this decision). 

The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of depressive disorder.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 30 percent and 70 percent ratings assigned for the respective periods; they do not support assignment of further higher schedular ratings.

Left Ankle Sprain with DJD

The Veteran claims that a higher rating is warranted for his service-connected disability of left ankle sprain with DJD.  

He is assigned a 10 percent rating under Code 5299-5271.  There is no diagnostic code specifically applicable to ankle sprain with DJD, so that disability is rated by analogy under 38 C.F.R. § 4.71a, codes 5299-5271, applicable to limitation of motion of the ankle.  38 C.F.R. § 4.20.  The use of the "99" diagnostic code reflects that the disability is unlisted.  38 C.F.R. § 4.27.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.71a, Code 5271, for limitation of motion of the ankle, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a maximum 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

Other applicable criteria include that under 38 C.F.R. § 4.71a, Code 5270, which provides that ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating. 

Under Code 5272, a 10 percent disability rating is warranted for ankylosis of the subastragalar or tarsal joint in good weight-bearing position; and a 20 percent disability rating is warranted for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Code 5273, for malunion of the os calcis or astragalus, moderate deformity warrants a 10 percent rating and marked deformity warrants a 20 percent rating.  A 20 percent disability evaluation is available under Code 5274 for an astragalectomy.  See 38 C.F.R. § 4.71a.

The evidence shows that when the Veteran was examined by VA in July 2009, he reported a history of multiple left ankle injuries from 2000 to 2003.  All ankle sprains were inversion injuries.  There was no history of fracture or ankle surgery.  He was treated with a soft air cast, ace wrap and nonsteroidal anti-inflammatory medication and physical therapy.  He stated the pain had been constant and gradually worsened since 2000.  The symptoms had improved with nonsteroidal anti-inflammatory medicine, rest, icy-hot application and using a TENS [transcutaneous electrical nerve stimulation] unit.  The pain as sharp and achy without radiation.  His ankle felt unstable but it did not give out.  He reported frequent cracking and clicking with range of motion.  The symptoms were worse with weightbearing, damp weather and cold environment.  He rated the pain as 4/10 in the morning and 8/10 after working all day.  He noted daily flare ups Monday through Friday associated with weightbearing at work.  The flare-ups may last up to three hours.  There was no incapacitation.  His ankle symptoms did not affect his occupational performance but prevented him from participating in sports activities.  He experienced functional impairment associated with limited weightbearing, walking, and sports activities.  He reported using a left ankle brace daily but no other assistive devices for the ankle.  With regard to his activities of daily living, he is able to cook and shower; but has difficulty with brushing his teeth, driving a car, climbing stairs, vacuuming, dressing, taking out trash, walking, shopping and mowing the lawn due partly to ankle pain.  He was able to walk one fourth mile.  He is employed full-time as a representative at a VA Regional Office.  

On physical examination, there was no abnormal weightbearing.  His posture was normal.  He ambulated with a limp on the left.  He did not use an assistive device for ambulation.  There was no edema, weakness, redness, heat, abnormal movement, subluxation or guarding on movement of the left ankle.  There was tenderness to palpation of the lateral ankle in the area of the calcaneal fibular ligament and the anterior talofibular ligament.  There was mild medial tenderness.  There was mild crepitus with motion.  There was no valgus or varus angulation.  The left ankle was stable with a negative drawer test.  The left ankle had normal strength and was neurovascularly intact distally.  There was no ankylosis.  Active range of motion of the left ankle was 0 to 15 degrees dorsiflexion with pain at 15 degrees, and 0 to 35 degrees plantar flexion with pain at 35 degrees.  Objective evidence of pain was facial grimace.  Following three repetitions of the ranges of motion there was no additional limitation of joint function or range of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  X-rays of the left ankle showed mild DJD in the first metatarsal phalangeal joint.  The diagnosis was left ankle sprain with mild DJD.  

On January 2015 VA examination, the Veteran report having left ankle pain.  He stated that for the past few months his left ankle had been weak and he had pain on the lateral aspect of the ankle.  He had difficulty with moving it from side to side.  He was treated with NSAIDs [nonsteroidal anti-inflammatory agent] and a TENS unit, "icy hot" and an ankle brace.  Flare-ups did not impact the function of the ankle.  Range of motion of the left ankle was abnormal or outside of normal range; dorsiflexion was 0 to 5 degrees, and plantar flexion was 0 to 35 degrees.  Range of motion did not contribute to a functional loss.  There was no pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the lateral aspect of the left ankle joint.  He was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  He was examined immediately after repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up; therefore, the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  Also, the examiner was unable to say without speculation that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, because they were not present during flare-ups.  He complained of pain on varus stress to the left ankle.  His muscle strength of the left ankle was 5/5 plantar flexion and 5/5 dorsiflexion.  There was no reduction in muscle strength.  He did not have muscle atrophy.  There was no ankylosis.  There was ankle instability or dislocation suspected.  There was no laxity compared with the opposite side (anterior drawer/talar tilt test).  There were no other pertinent physical findings, complications, conditions, scars, signs or symptoms related to the left ankle disability.  He used a brace occasionally.  Due to his left ankle disability, there was no functional impairment of the extremity such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed no acute fracture or dislocation.  There were a few punctate ossifications seen residing between the talus and the tip of the lateral malleolus, consistent with sequela of old trauma.  There was mild DJD in the tibiotalar joint with subchondral sclerosis along the distal tibial epiphysis.  The impression was no acute osseous abnormality.  The diagnosis was chronic recurrent lateral collateral ligament left ankle sprain.  The examiner noted that the Veteran had some restricted range of motion especially to dorsiflexion.  He had tenderness on the lateral aspect of the ankle with pain on stressing in a varus direction.  X-rays showed some subchondral sclerosis at the tibial dome, which suggest early DJD consistent with age 39.  

On review of the evidence, the Board finds that the service-connected left ankle disability does not more nearly approximate the criteria for a rating higher than 10 percent.  The pertinent medical evidence includes VA examinations in July 2009 and February 2015.  On examination in July 2009 dorsiflexion of the left ankle was to 15 degrees and plantar flexion was to 35 degrees.  On VA examination in February 2015 his left ankle was shown to be 5 degrees of dorsiflexion and no less than 35 degrees of plantar flexion.

To satisfy the criteria for a higher (20 percent) rating under Code 5271, there would have to be evidence of marked limitation of ankle motion.  Range of motion findings of the left ankle on VA examinations in 2009 and 2015 do not demonstrate marked limitation of motion of the left ankle, particularly as he had nearly full plantar flexion at the time of both examinations.  

Additionally, there is no indication from the record that the Veteran has additional functional limitations following repetition.  Further, while the Veteran had reported experiencing flare-ups during the July 2009 VA examination, he noted there was no incapacitation and his ankle symptoms did not affect his occupational performance.  It was noted in the February 2015 VA examination that flare-ups did not impact the function of the Veteran's left ankle.  And, because no flare-ups were present at that examination, the examiner was unable to say without speculation that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  Therefore, the Board finds that the Veteran's left ankle symptoms more closely approximate moderate ankle disability than marked ankle disability.  38 C.F.R. § 4.71a, Code 5271.

Although pain appears to be a principal manifestation of the Veteran's left ankle disability, the objective findings do not show that pain limits his ankle to such an extent as to satisfy the criteria provided for a rating higher than 10 percent for limitation of motion under Codes 5270 or 5271.  

Further, while VA X-rays of the left ankle from July 2009 and February 2015 show evidence of DJD, there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination.  There was no additional loss of function or range of motion after three repetitions; and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the left ankle at any time.  Accordingly, for the entire period considered in this appeal, a rating higher than 10 percent is not warranted for the Veteran's left ankle disability under Codes 5299-5270, 5271.

The Board has considered whether there is any other schedular basis for granting the Veteran a disability rating in excess of 10 percent for the left ankle, but has found none.  With regard to the criteria under Code 5270, for ankylosis of the ankle, there is no evidence of ankylosis of the left ankle as there is significant range of motion in each joint.  Likewise, under Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for the left ankle.  Further, the findings do not warrant a rating under Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  As such, the Board does not find that the medical evidence supports a higher schedular rating for any time during the rating period.

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the left ankle warranted a higher schedular rating.  See Hart, 21 Vet. App. 505.

In sum, despite the Veteran's complaints of constant left ankle pain, and weakness, and limitation of motion, there is no basis for a rating higher than 10 percent for his ankle disability under the applicable diagnostic codes for the appeal period.  
For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for left ankle sprain with DJD.  

Other Considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's depressive disorder and left ankle are encompassed by the schedular criteria for the ratings currently assigned.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  Accordingly, the severity, frequency and kind of symptoms, the Veteran's depressive disorder and left ankle manifest are contemplated by the rating criteria.  The symptoms of the Veteran's service-connected depressive disorder and left ankle are adequately compensated in the disability ratings assigned, and he does not have symptoms associated with depressive disorder or left ankle disability that have been left uncompensated or unaccounted for the by the assignment of the schedular ratings.  Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in these matters which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence indicates that the Veteran is employed full-time.  The matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A rating in excess of 30 percent for depressive disorder for the period prior to June 30, 2010 is denied.

A 70 percent rating, but no higher, is granted for the Veteran's depressive disorder from June 30, 2010, subject to the regulations governing payment of monetary awards.

Entitlement to a rating in excess of 10 percent for left ankle sprain with DJD is denied.


REMAND

In a July 2014 statement (in response to the Board's May 2014 remand) the Veteran stated he did not have any additional evidence to submit in support of his claims other than evidence located at the Atlanta VA Medical Center (VAMC).  In September 2014 the AOJ sent a letter asking him to provide information referable to any treatment he received for his cervical spine disability.  He was asked to complete and return enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that VA could obtain treatment information, or he could obtain and send the information himself.  He has not submitted any releases for VA to obtain treatment information from private providers; nor has he submitted any additional treatment records.  At the February 2015 VA neck (cervical spine) examination; however, the Veteran related the history of sustaining a neck injury in service in 2001 when he was involved in a motor vehicle accident.  He was treated at that time.  Currently his neck gets stiff and if he turns a little too quick he has pain.  He stated the pain is always there but is worse from time to time and the weather affects it.  He stated also that "[h]e is getting chiropractic treatment."  As the records of such chiropractic treatment have not been associated with the record, on remand, the AOJ should make reasonable efforts to associate such evidence with the record.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); see also 38 C.F.R. § 3.159(c)(1).

As discussed in the introduction above, in August 2011 the Veteran filed a timely notice of disagreement (NOD) with a February 2011 rating decision that denied service connection for headaches as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression).  The Veteran timely filed an NOD, thus initiating appeals of those issues.  As an SOC has not been issued with respect to the claim of entitlement to service connection for headaches as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression), the Board is required to remand the matter for such action.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the non-VA providers of all treatment he has received for his cervical strain disorder, specifically the chiropractic treatment (noted during the February 2015 VA examination), and to submit authorizations for release to VA of any such private records.  Then, make reasonable efforts to secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources.

2.  The AOJ should furnish the Veteran with an SOC with respect to his claim for headaches as secondary to the service-connected disability of depressive disorder (also claimed as anxiety and depression).  The Veteran and his representative should be afforded a reasonable opportunity to respond.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.

3.  Then review the record and readjudicate the claims remaining on appeal.  If it remains denied, issue an appropriate supplemental SOC and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


